8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman Allen AYERS, Petitioner,v.Kenneth E. TAYLOR;  Attorney General of the State ofMaryland, Respondents.
No. 93-8034.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 29, 1993.

On Petition for Writ of Habeas Corpus.
Application for writ of habeas corpus transferred by unpublished per curiam opinion.
Norman Allen Ayers, Petitioner Pro Se.  John Joseph Curran, Jr., Attorney General of Maryland, for Respondents.
WRIT TRANSFERRED
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Norman Allen Ayers petitions this Court to exercise its original jurisdiction, pursuant to 28 U.S.C. § 2241(a) (1988), over his application for a writ of habeas corpus as to his Maryland state conviction.  We decline to entertain Ayers' application and transfer it to the United States District Court for the District of Maryland for disposition.* 28 U.S.C. § 2241(b) (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
APPLICATION FOR WRIT OF HABEAS CORPUS TRANSFERRED



*
 We defer to the district court's disposition of Ayers' motion to proceed in forma pauperis